COLORADO COURT OF APPEALS                                        2017COA106


Court of Appeals No. 15CA0470
Adams County District Court No. 14CR1022
Honorable Thomas R. Ensor, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Samuel David Carian,

Defendant-Appellant.


                       JUDGMENT AFFIRMED IN PART
                          AND VACATED IN PART

                                  Division I
                        Opinion by JUDGE TAUBMAN
                      Román and Lichtenstein, JJ., concur

                         Announced August 10, 2017


Cynthia H. Coffman, Attorney General, Jillian J. Price, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Douglas K. Wilson, Colorado State Public Defender, Rachel K. Mercer, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Samuel David Carian, appeals his judgment of

 conviction entered on a jury verdict finding him guilty of one count

 of forgery and one count of attempting to influence a public servant.

 We affirm in part and vacate in part.

                            I. Background

¶2    Carian was on probation for possession of a controlled

 substance, a misdemeanor. He met his probation officer, Tuesday

 Black, in September 2013. Black informed Carian that he had to

 complete regular urine drug tests. Black gave him a list of

 approved facilities. Carian completed some tests, but missed others

 and also returned tests with positive results.

¶3    In November 2013, Carian told Black that he wanted to do his

 urinalysis at a facility called Wiz Quiz. Black told him that it was

 not an approved facility. Carian met Black in November and

 December 2013, and he told her he was submitting samples at Wiz

 Quiz. Black tried to get the test results from Wiz Quiz but was

 unable to confirm that Carian was a customer there.

¶4    In December 2013, Black drafted a revocation complaint for

 Carian’s various probation violations. It did not discuss Wiz Quiz or

 Black’s inability to verify Carian’s urinalysis test results. When


                                   1
 Black served Carian with this complaint, he gave her four

 documents that he said were copies of his urinalysis results from

 Wiz Quiz. The documents said that he had had his urine tested at

 the Wiz Quiz location in Lakewood, Colorado, in November 2013

 and that the results were negative for illegal drugs.

¶5    Black tried to contact Wiz Quiz to verify Carian’s urinalysis

 test results but could not reach anyone at the website or the phone

 number listed on the documents he submitted to her. Eventually,

 she found the contact information for Julie Calvert, the manager of

 the Wiz Quiz in Lakewood. Calvert said Carian’s documents did not

 match her company’s forms. She also said the contact information

 was incorrect and she had no record of Carian being a Wiz Quiz

 customer.

¶6    Carian was then charged with forgery under section 18-5-

 102(1)(d), C.R.S. 2016, and attempting to influence a public servant

 under section 18-8-306, C.R.S. 2016, because he allegedly gave

 Black fraudulent test results.

                    II. Sufficiency of the Evidence

¶7    Carian contends that the evidence was insufficient to convict

 him of forgery under section 18-5-102(1)(d) because the urinalysis


                                    2
 test results at issue that he handed to his probation officer were not

 a “public record” or “an instrument filed or required by law to be

 filed or legally fileable in or with a public office or public servant.”

 While we conclude that the urinalysis test results from Wiz Quiz

 were “instrument[s]” within the reach of the statute, we also

 conclude that they were not filed, required by law to be filed, or

 legally fileable as provided in section 18-5-102(1)(d), and therefore

 the evidence does not support his forgery conviction.

                          A. Standard of Review

¶8    We review the record de novo to determine whether the

 evidence was sufficient to support a conviction. People v. Roggow,

 2013 CO 70, ¶ 13, 318 P.3d 446, 450. To the extent that the

 resolution of this issue requires interpretation of the forgery statute,

 we conduct that review de novo. Chavez v. People, 2015 CO 62,

 ¶ 7, 359 P.3d 1040, 1042.

¶9    When a defendant challenges the sufficiency of the evidence,

 we must determine “whether any rational trier of fact might accept

 the evidence, taken as a whole and in the light most favorable to the

 prosecution, as sufficient to support a finding of the accused’s guilt




                                     3
  beyond a reasonable doubt.” People v. Sprouse, 983 P.2d 771, 777

  (Colo. 1999).

                            B. Applicable Law

¶ 10   “The Due Process Clauses of the Colorado and United States

  Constitutions require the prosecution to prove the existence of every

  element of a charged offense beyond a reasonable doubt.” People v.

  Espinoza, 195 P.3d 1122, 1127-28 (Colo. App. 2008); see U.S.

  Const. amends. V, VI, XIV; Colo. Const. art. II, §§ 16, 23, 25; In re

  Winship, 397 U.S. 358, 363-64 (1970). “[A] modicum of relevant

  evidence will not rationally support a conviction beyond a

  reasonable doubt,” and a verdict cannot be based on “guessing,

  speculation, or conjecture.” Sprouse, 983 P.2d at 778. If

  reasonable jurors must necessarily have a reasonable doubt about

  a defendant’s guilt, the trial court must direct an acquittal. People

  v. Bennett, 183 Colo. 125, 132-33, 515 P.2d 466, 470 (1973).

¶ 11   A person commits forgery if

             with intent to defraud, such person falsely
             makes, completes, alters or utters a written
             instrument which is or purports to be, or
             which is calculated to become or to represent if
             completed:

             ...


                                     4
             [a] public record or an instrument filed or
             required by law to be filed or legally fileable in
             or with a public office or public servant.

  § 18-5-102(1)(d). “As a matter of law, the crime of forgery is

  complete when the act and guilty knowledge coincide with the

  intent to defraud.” People v. Cunefare, 102 P.3d 302, 307 n.4 (Colo.

  2004). The intent to defraud may be inferred “where the defendant

  passed an instrument he knows to be false.” Id. As relevant here, a

  “[w]ritten instrument” is defined as “any paper, document, or other

  instrument containing written or printed matter or the equivalent

  thereof, used for purposes of reciting, embodying, conveying, or

  recording information[.]” § 18-5-101(9), C.R.S. 2016.1 “Utter”

  means “to transfer, pass, or deliver, or attempt or cause to be

  transferred, passed, or delivered, to another person any

  instrument.” § 18-5-101(8).

                                C. Analysis

¶ 12   The elements of the crime of forgery under section 18-5-

  102(1)(d) are: (1) that a person; (2) with intent to defraud; (3) falsely


  1 We note that while section 18-5-102(1)(d), C.R.S. 2016, refers only
  to an “instrument,” section 18-5-102(1) refers to “a written
  instrument” and section 18-5-101(9), C.R.S. 2016, defines only a
  “[w]ritten instrument.”

                                      5
  made, completed, or uttered a written instrument; (4) which was, or

  which purported to be, or which was calculated to become, or to

  represent if completed; (5) a public record or an instrument filed, or

  required by law to be filed, or legally fileable in or with a public

  office or public servant. In this appeal, we must first consider

  whether the urinalysis reports Carian gave to Black are

  “instrument[s],” or “public record[s]” within the ambit of section 18-

  5-102(1)(d) and, if so, whether they were “calculated to become or to

  represent if completed . . . [a] public record or an instrument filed

  or required by law to be filed or legally fileable in or with a public

  office or public servant.” § 18-5-102(1)(d).

¶ 13   When we interpret a statute, our primary goal is to ascertain

  and give effect to the intent of the General Assembly. Dubois v.

  People, 211 P.3d 41, 43 (Colo. 2009). The statute must be read as a

  whole, giving words and phrases their plain and ordinary meanings,

  and the statute must be interpreted to give consistent, harmonious,

  and sensible effect to all of its parts. People v. Summers, 208 P.3d
251, 254 (Colo. 2009).

¶ 14   If the plain language of the statute is clear and unambiguous,

  we apply the statute as written, unless it leads to an absurd result.


                                      6
  Kauntz v. HCA-Healthone, LLC, 174 P.3d 813, 816 (Colo. App.

  2007); see also People v. Kovacs, 2012 COA 111, ¶ 11, 284 P.3d
186, 188. Additionally, no interpretation should render any part of

  the statute superfluous. See Kisselman v. Am. Family Mut. Ins. Co.,

  292 P.3d 964, 969 (Colo. App. 2011). “A strained or forced

  construction of a statutory term is to be avoided, and we must look

  to the context of a statutory term.” Fogg v. Macaluso, 892 P.2d 271,

  274 (Colo. 1995) (citation omitted).

¶ 15   We presume that the General Assembly intends a just and

  reasonable result when it enacts a statute, and a statutory

  construction that defeats the legislative intent will not be followed.

  Kauntz, 174 P.3d at 816. If, however, the statutory language lends

  itself to alternative constructions and its intended scope is unclear,

  a court may apply other rules of statutory construction to

  determine which alternative construction is in accordance with the

  objective sought to be achieved by the legislation. Id.

¶ 16   A word may be defined by an accompanying word and,

  ordinarily, the coupling of words denotes an intention that they

  should be understood in the same general sense. See 2A Norman

  Singer & Shambie Singer, Sutherland Statutory Construction


                                     7
  § 47:16, Westlaw (7th ed. database updated Nov. 2016). However,

  the use of the disjunctive “or,” according to the supreme court, can

  also connote alternate ways of committing the same crime. See

  People v. Barry, 2015 COA 4, ¶ 96, 349 P.3d 1139, 1157 (“[W]hen

  the legislature joins a number of acts disjunctively in a single

  provision of the criminal code, courts have found that ‘the

  legislature intended to describe alternate ways of committing a

  single crime rather than to create separate offenses.’” (quoting

  People v. Abiodun, 111 P.3d 462, 465 (Colo. 2005))).

                             1. “Instrument”

¶ 17   Under the plain language of the statute, a person commits

  forgery if, with the intent to defraud, he or she makes, completes, or

  utters “a written instrument which is or purports to be, or which is

  calculated to become or to represent if completed . . . [a] public

  record or an instrument filed or required by law to be filed or legally

  fileable in or with a public office or public servant.” § 18-5-102(1)(d)

  (emphasis added). “[W]hen the word ‘or’ is used in a statute, it is

  presumed to be used in the disjunctive sense, unless legislative

  intent is clearly to the contrary.” Armintrout v. People, 864 P.2d
576, 581 (Colo. 1993). Thus, while Carian argues that the evidence


                                     8
  is insufficient to charge him with first degree forgery because his

  urinalysis reports were not “public record[s],” the statute states that

  such documents can also be “instrument[s].”

¶ 18   As defined in the statute, a “[w]ritten instrument” means “any

  paper, document, or other instrument containing written or printed

  matter or the equivalent thereof, used for purposes of reciting,

  employing, conveying, or recording information.” § 18-5-101(9).

  Accordingly, we conclude that Carian’s urinalysis reports qualify as

  “instrument[s],” since those documents recorded and conveyed

  information to his probation officer regarding the apparent results

  of his mandatory drug tests required as a condition of his

  probation.

   2. “Filed or [R]equired by [L]aw to be [F]iled or [L]egally [F]ileable”

                             a. Interpretation

¶ 19   While defendants have been charged under the former

  iterations of subsection (1)(d), see People v. Vesely, 41 Colo. App.
325, 587 P.2d 802 (1978), no Colorado appellate case has

  interpreted the meaning of the phrase “filed or required by law to be




                                     9
  filed or legally fileable in or with a public office or public servant.”2

  § 18-5-102(1)(d); see Cunefare, 102 P.3d 302.

¶ 20   Black’s Law Dictionary defines “to file” in the context of legal

  proceedings. “To file” means “[t]o deliver a legal document to the

  court clerk or record custodian for placement into the official record

  . . .; [t]o commence a lawsuit.” Black’s Law Dictionary 745 (10th

  ed. 2014). The term can also mean “[t]o record or deposit

  something in an organized retention system or container for

  preservation and future reference.” Id.

¶ 21   The General Assembly enacted section 18-5-102 in 1993 as

  part of House Bill 93-1302, which repealed and re-enacted a large

  section of the criminal code. See Hearings on H.B. 93-1302 before

  the H. Judiciary Comm., 59th Gen. Assemb., 1st Sess. (Feb. 16,

  1993). While the legislative hearings noted that the new forgery

  statute combined first and second degree forgery into one broad


  2 We note that another division of this court relied on the dictionary
  to interpret “file” in another statute to mean “to deliver (as a legal
  paper or instrument) after complying with any condition precedent
  (as the payment of a fee) to the proper officer for keeping on file
  among the records of his office.” Colo. Div. of Ins. v. Auto-Owner’s
  Ins. Co., 219 P.3d 371, 378 (Colo. App. 2009) (quoting Webster’s
  Third New International Dictionary 849 (2002)) (interpreting section
  10-3-109, C.R.S. 2016).

                                      10
  statute, they did not explain why the specific statutory language

  was used. See id.

¶ 22   Since the enactment of section 18-5-102, however, appellate

  courts have interpreted subsection (1)(c). See Cunefare, 102 P.3d
302; People v. Taylor, 159 P.3d 730, 734 (Colo. App. 2006).

¶ 23   Cunefare and Taylor were decided long after section 18-5-102

  was enacted. Their holdings remain valid, and their analyses —

  and the earlier analysis of subsection (1)(d) in Vesely, 41 Colo. App.
325, 587 P.2d 802 — have not prompted the legislature to alter or

  clarify the language of the statute. As a result, we conclude that

  their interpretations reflect the intent of the General Assembly when

  it enacted the current forgery statute. See Bd. of Cty. Comm’rs v.

  Colo. Pub. Utils. Comm’n, 157 P.3d 1083, 1089 (Colo. 2007)

  (“[L]egislative inaction to change this court’s interpretation of a

  statute is presumed to be ratification of that interpretation.”).

¶ 24   We must avoid rendering any part of the statute superfluous.

  See Kisselman, 292 P.3d at 969. The statute defines “to utter” as

  “to transfer, pass, or deliver” an instrument to another person.

  § 18-5-101(8). Therefore, while the verb often includes the action of

  delivery, in the context of subsection (1)(d), “to file” an instrument


                                     11
  must mean more than simply delivering it to a public office or a

  public servant; otherwise, the General Assembly would not have

  separately defined “to utter” as the act of passing or delivery

  independent of “to file.” To include two definitions of transfer,

  passing or delivery, in the statute would be redundant.

                            i. Subsection (1)(d)

¶ 25   Further, to avoid rendering any part of the forgery statute

  superfluous, the conduct prohibited in subsection (1)(d) must differ

  from that identified in subsection (1)(c) of the statute, which

  prohibits forgery of an instrument that may “otherwise affect a legal

  right, interest, obligation, or status.” § 18-5-102(1)(c).

¶ 26   We conclude that under subsection (1)(d), “filed or required by

  law to be filed or legally fileable in or with a public office or public

  servant” refers to those instruments actually delivered to a public

  office or public servant pursuant to a legal mandate, such as

  documents that have a specific legal requirement of delivery to a

  public officer or with a public office for a specific purpose, like

  income taxes or license applications. See, e.g., People v. Eckley,

  775 P.2d 566, 568 (Colo. 1989) (defendant submitted fraudulent

  license applications for recording with state and local liquor


                                      12
  licensing authorities); Vesely, 41 Colo. App. 325, 330, 587 P.2d
802, 805 (defendant filed tax returns in other people’s names so he

  could receive additional tax refunds). “Legally fileable” documents

  may also include real property conveyancing documents and other

  documents relating to interests in real property which may be

  “legally fileable” even though they are not filed “pursuant to a legal

  mandate.” This interpretation gives effect to subsection (1)(d)

  without rendering the broad language of subsection (1)(c)

  superfluous. See Kisselman, 292 P.3d at 969. Our interpretation

  of subsections (1)(c) and (d) gives effect to each subsection of the

  statute.

                           ii. Subsection (1)(c)

¶ 27   Our conclusion is fortified by appellate decisions interpreting

  subsection (1)(c). In Cunefare, the supreme court noted that the

  General Assembly did not define the language in subsection (1)(c)

  but concluded that it “arguably intended to allow more flexibility in

  applying the statute to forgery crimes.” 102 P.3d at 308. In

  addition, “[b]ecause the reach of the statute is broad and includes

  instruments that affect or may affect a legal right, interest,

  obligation, or status, we construe the statute broadly.” Id. at 309.


                                    13
  “The language of the statute does not apply only to instruments

  affecting financial, property, or legal matters but rather applies to

  any legal right, interest, obligation or status.” Id. at 309-10. The

  Cunefare court concluded that the defendant’s forged letter to the

  prosecutor fell under subsection (1)(c). The letter had a legal effect

  because it was “clearly an effort to influence the prosecutor and

  thereby impact or affect the pending case.” Id. at 310.

¶ 28     Similarly, in Taylor, 159 P.3d at 734, a division of this court

  concluded that subsection (1)(c) was broad enough to include a

  defendant’s forged forms given to her probation officer that

  purported to show her completion of required community service.

  The division concluded that such forms could impact the

  defendant’s liberty interest, “a legal right which clearly was subject

  to termination if she failed to perform the . . . public service that

  [was] documented in the forms submitted to the agency.” Id. at

  734.

¶ 29     In contrast, in Vesely, the defendant was charged with forgery

  under what is now subsection (1)(d) for filing forged income tax

  returns. A division of this court found that the evidence was

  sufficient to support the defendant’s forgery conviction because


                                      14
  income tax returns are “‘instruments filed or required by law to be

  filed . . . with a public office,’ as required by . . . [the] statute.”

  Vesely, 41 Colo. App. at 330, 587 P.2d at 805 (citation omitted).

              b. Application to Carian’s Forged Urinalysis Reports

¶ 30    The People argue that we should affirm Carian’s conviction of

  felony forgery because the act of giving his urinalysis results to his

  probation officer was sufficient evidence that he “filed” the

  instruments as required under subsection (1)(d) or, alternatively,

  that the urinalysis results were “legally fileable.” We disagree and

  conclude that the evidence was insufficient to support Carian’s

  conviction under section 18-5-102(1)(d) because it does not show

  that Carian engaged in any conduct proscribed by subsection (1)(d).

¶ 31    Looking at the evidence in the light most favorable to the

  prosecution, we conclude that the evidence is insufficient to

  demonstrate that the urinalysis reports were “required by law to be

  filed or legally fileable in or with a public office or public servant,”

  because “filing” a urinalysis report is not a legally mandated

  procedure of delivery to include in a probationer’s record. In other

  words, evidence does not show that Carian either “filed” the




                                       15
  urinalysis reports or that the urinalysis reports were “legally

  fileable.”

¶ 32    Carian’s act of handing the urinalysis reports to Black does

  not mean that he “filed” an instrument as contemplated by

  subsection (1)(d). Black, while a public servant, was not mandated

  to receive and maintain urinalysis reports as required by subsection

  (1)(d). She is required by law to keep records of her work with

  Carian concerning the terms of his probation, see § 16-11-209,

  C.R.S. 2016 (duties of a probation officer), but her duties do not

  include maintenance of formal drug urinalysis reports.

¶ 33    In fact, Black told Carian that she could not accept his Wiz

  Quiz results directly from him because “there could be tampering

  with the results.” Thus, giving the urinalysis reports to Black was

  not even an accepted procedure of keeping records in the probation

  department. Moreover, the evidence does not demonstrate that

  Carian handed his test results to the probation officer for the

  purpose of incorporation into a formal or public record.

¶ 34    Similarly, the urinalysis reports were not “legally fileable”

  under subsection (1)(d). None of the actions described above lend

  the urinalysis reports the status of “legally fileable” under the


                                     16
  statute because, again, there is no legally mandated requirement of

  filing any such reports for a specific purpose.

¶ 35   Rather, Carian’s conduct was more akin to that prohibited

  under section 18-5-102(1)(c), passing of a forged instrument “which

  does or may evidence, create, transfer, terminate, or otherwise

  affect a legal right, interest, obligation, or status.” See Cunefare,

  102 P.3d 302; Taylor, 159 P.3d 730. However, Carian was not

  charged under subsection (1)(c).

¶ 36   Consequently, we conclude that the evidence presented at trial

  was insufficient to support Carian’s conviction of forgery under

  section 18-5-102(1)(d). We therefore vacate Carian’s conviction of

  felony forgery. See People v. Miralda, 981 P.2d 676, 680 (Colo. App.

  1999).

               III. Lesser Nonincluded Offense Instruction

¶ 37   Carian contends that the trial court erred when it denied his

  request for an instruction on the lesser nonincluded offense of

  second degree forgery. Because we have vacated Carian’s forgery

  conviction based on insufficient evidence, we need not address this

  issue.

                         IV. Res Gestae Evidence


                                     17
¶ 38   Carian contends that the trial court erred when it admitted

  evidence under the doctrine of res gestae showing that he had been

  previously convicted of a drug offense. We conclude that regardless

  of whether the admission of such evidence was error, it did not

  substantially influence the verdict or affect the fairness of the

  proceedings regarding his conviction for attempting to influence a

  public servant, and thus any error in its admission was harmless.

¶ 39   In a pretrial hearing, the People notified the court it intended

  to introduce testimony showing Carian was on probation for

  possession of a controlled substance when he committed the

  offenses in this case. Defense counsel did not object to evidence

  showing Carian was on probation for a misdemeanor, but objected

  to evidence showing that his prior offense was possession of a

  controlled substance. The trial court admitted this evidence as res

  gestae because without it the jurors would be left to “guess” the

  identity of his prior offense. The court also stated that it was “just a

  matter of being truthful to the jury.”

¶ 40   At trial, Black testified that Carian was on probation for

  possession of a controlled substance. She explained that one of the

  conditions of his probation was submitting urine tests to ensure he


                                    18
  was not using illegal drugs. Before Black testified, the trial court

  instructed the jury as follows:

            Ladies and gentlemen of the jury, certain
            evidence is about to be admitted for a
            particular purpose only and for no other.
            Evidence of the fact that the defendant was on
            probation for a misdemeanor conviction is
            such evidence. It is only being offered to
            provide context to the current charges and not
            as proof of any of the elements of the crimes
            charged. The defendant is to be tried for the
            crimes charged in this case and no other.

  The court also gave a written instruction to the jury that “[t]he court

  admitted certain evidence for a limited purpose. You are again

  instructed that you cannot consider that evidence except for the

  limited purpose I told you when it was admitted.”

                         A. Standard of Review

¶ 41   While Carian contends that we must review this issue under a

  constitutional harmless error standard, the People assert that this

  claim is subject only to nonconstitutional harmless error review.

  We agree with the People that evidentiary rulings are subject to the

  nonconstitutional harmless error standard. Wend v. People, 235
P.3d 1089, 1097 (Colo. 2010); see also People v. Cordova, 293 P.3d
114, 118 (Colo. App. 2011) (rejecting defendant’s attempt to frame



                                    19
  an evidentiary issue as one of constitutional magnitude). An error

  is harmless if it does not substantially influence the verdict or affect

  the fairness of the proceedings. People v. Munsey, 232 P.3d 113,

  123 (Colo. App. 2009).

                            B. Applicable Law

¶ 42   Res gestae is evidence of a “matter incidental to the main fact

  and explanatory of it, including acts and words which are so closely

  connected therewith as to constitute a part of the transaction, and

  without knowledge of which the main fact might not be properly

  understood.” People v. Rollins, 892 P.2d 866, 872-73 (Colo. 1995)

  (quoting Woertman v. People, 804 P.2d 188, 190 n.3 (Colo. 1991)).

  To be admissible, res gestae evidence must be relevant under CRE

  401 and its probative value cannot be substantially outweighed by

  the danger of unfair prejudice under CRE 403. See id. at 873.

                               C. Analysis

¶ 43   We conclude that regardless of whether evidence of Carian’s

  predicate drug offense was res gestae, its introduction did not

  substantially influence the verdict or affect the fairness of the

  proceedings.




                                     20
¶ 44   First, the evidence of Carian’s prior drug offense that led to his

  probation was not unduly prejudicial. The nature of Carian’s

  offenses at issue already informed the jury that Carian had issues

  related to drugs. In addition to charging Carian with the

  submission of a fraudulent drug test to his probation officer, the

  People properly introduced evidence without objection by Carian

  that he had failed some drug tests in the course of his probation.

  Hearing that Carian’s predicate offense related to drugs likely had

  minimal impact on the jury. See People v. Thorpe, 641 P.2d 935,

  943 (Colo. 1982) (The evidence was not “so shocking that [its]

  probative value was outweighed by the likelihood that [it] would

  inflame the passions of the jury or cause them ‘to abandon their

  mental processes and give expression to their emotions.’”) (citation

  omitted).

¶ 45   More importantly, the court instructed the jury before it heard

  the evidence of his previous drug-related offense that such evidence

  was admissible for only a limited purpose, which was “to provide

  context to the current charges and not as proof of any of the

  elements of the crimes charged.” Without contrary evidence, “we

  presume that a jury follows a trial court’s instructions.” Qwest


                                    21
  Servs. Corp. v. Blood, 252 P.3d 1071, 1088 (Colo. 2011), as modified

  on denial of reh’g (June 20, 2011). As a result, we conclude that

  the court’s instruction mitigated any potential prejudice that may

  have flowed from the admission of the challenged evidence.

¶ 46   Accordingly, we conclude that any error in the admission of

  Carian’s drug offense was harmless.

                     V. Prosecutorial Misconduct

¶ 47   Carian contends that the prosecutor committed misconduct by

  asking the jury to hold him accountable for wasting public

  resources and “squandering” the opportunity to rehabilitate himself

  on probation during both his opening statement and his rebuttal

  closing. Carian objected only to the statements the prosecutor

  made in his rebuttal closing arguments. While we conclude that

  the prosecutor’s statements were improper, we further conclude

  that the admission of such statements does not warrant reversal

  under either plain or harmless error review.

¶ 48   During voir dire, the prosecutor discussed the purposes of

  probation. He told the jury one purpose is punishment, but

  another is rehabilitation and treatment of problems like alcohol

  addiction. In his opening statement, the prosecutor told the jurors


                                   22
  Carian was on probation and that “[t]he evidence is going to show

  you that [Carian] squandered his opportunity on probation, and not

  only that, wasted valuable resources that the probation department

  had because they had to investigate this. At the end of this case,

  I’m going to ask you to hold him accountable for his actions.”

  Defense counsel did not object to this statement.

¶ 49   In his rebuttal closing, the prosecutor reminded the jury that

  the court had given Carian an opportunity to rehabilitate himself on

  probation and again suggested he had wasted public resources

  because he refused to take advantage of this opportunity.

  Specifically, he argued that this case “matters because probation

  has different purposes. Remember when we talked about that in

  jury selection? It’s not just for punishment. It’s for people who are

  trying to get treatment, trying to get help, trying to get — use

  resources that probation can provide in order — so that they can

  make better decisions in their lives.” Defense counsel objected to

  this statement as an improper argument, and the court

  admonished the prosecutor, saying, “Stay away from talking about

  sanctions.” The prosecutor then told the jury, “Probation does not

  need to be spending their time investigating stuff like this.” Defense


                                    23
  counsel objected again, and the court again told the prosecutor to

  “stay away from the issue of sanctions.”

                         A. Standard of Review

¶ 50   Absent a constitutional violation, we review the trial court’s

  ruling on prosecutorial misconduct for an abuse of discretion.

  People v. Welsh, 176 P.3d 781, 788 (Colo. App. 2007). However, if

  the defendant’s contention of misconduct is not preserved by a

  contemporaneous objection, we review a prosecutor’s comments for

  plain error. Wilson v. People, 743 P.2d 415, 419 (Colo. 1987).

¶ 51   Because Carian did not object to the prosecutor’s allegedly

  improper statements in his initial opening statement, we review the

  prosecutor’s statements during opening statement for plain error.

¶ 52   To constitute plain error, any prosecutorial misconduct must

  be “flagrant or glaringly or tremendously improper” and so

  undermine the fundamental fairness of the trial as to cast serious

  doubt on the reliability of the judgment of conviction. People v.

  Cevallos-Acosta, 140 P.3d 116, 122 (Colo. App. 2005) (citation

  omitted) (finding no plain error in the prosecution’s improper

  definition of reasonable doubt during voir dire and closing

  arguments where jury instructions correctly defined the concept).


                                    24
  Prosecutorial misconduct is rarely, if ever, so egregious as to

  warrant reversal. People v. Wallace, 97 P.3d 262, 269 (Colo. App.

  2004).

¶ 53   During rebuttal closing, Carian objected to both of the

  prosecutor’s allegedly improper statements. As a result, we review

  the trial court’s ruling on such statements for an abuse of

  discretion. Welsh, 176 P.3d at 788. “In determining whether a trial

  court abused its discretion in denying a motion for a new trial on

  prosecutorial misconduct grounds, appellate courts are mindful

  that ‘the trial court is best positioned to evaluate whether any

  statements made by counsel affected the jury’s verdict.’” People v.

  Rhea, 2014 COA 60, ¶ 66, 349 P.3d 280, 295 (quoting

  Domingo-Gomez v. People, 125 P.3d 1043, 1049–50 (Colo. 2005)).

                           B. Applicable Law

¶ 54   When evaluating a claim of prosecutorial misconduct, we

  engage in a two-step analysis. Domingo-Gomez, 125 P.3d at 1048-

  49. First, we determine whether the prosecutor’s conduct was

  improper based on the totality of circumstances. Id. We then

  determine whether the statements warrant reversal under the

  proper standard of review. Id. “Each step is analytically


                                    25
  independent, so that even if an appellate court finds a prosecutor’s

  statement was improper, it may uphold the judgment if the errors

  are harmless.” Cordova, 293 P.3d at 121.

¶ 55   Further, if a prosecutor’s statements are improper, a reviewing

  court must determine whether they affected the fundamental

  fairness of the trial. Id. at 122. The reviewing court examines a

  variety of factors under the totality of the circumstances. Id.; see

  also Wend, 235 P.3d at 1097. “These factors include ‘the exact

  language used, the nature of the misconduct, the degree of

  prejudice associated with the misconduct, the surrounding context,

  . . . the strength of the other evidence of guilt,’ . . . ‘the severity and

  frequency of the misconduct[,] . . . and the likelihood that the

  misconduct constituted a material factor leading to the defendant’s

  conviction.’” Cordova, 293 P.3d at 122 (citations omitted).

¶ 56   A prosecutor must confine the closing argument to the

  evidence admitted at trial and any reasonable inferences that may

  be drawn from that evidence. Domingo-Gomez, 125 P.3d at 1048-

  49. He or she cannot use the closing argument to mislead the jury

  and must refrain from making arguments “which would divert the

  jury from its duty to decide the case on the evidence.” Id. at 1049


                                      26
  (citation omitted). The same restrictions apply to a prosecutor’s

  opening statement because the rules governing opening statements

  are more restrictive than those applying to closing arguments. See

  People v. Hernandez, 829 P.2d 394, 396 (Colo. App. 1991).

                                C. Analysis

                           1. Opening Statement

¶ 57   The prosecutor’s comment on Carian’s squandering of

  resources was unrelated to the charges against Carian because, as

  Carian argues, it diverted the jury’s attention from the charges of

  forgery and attempting to influence a public servant, especially

  since the prosecutor asked the jury to hold him accountable for

  squandering resources. Further, the comments were a

  misstatement. As Carian’s probation officer, Black, testified, her

  role was to “supervise the client[,] . . . order the client to do urine

  tests, attend classes, attend probation appointments, [and] monitor

  their compliance through the courts.” Contrary to the prosecutor’s

  assertions, one duty of the probation department is to investigate

  clients’ alleged noncompliance with the terms of their probation,

  including, as charged here, any alleged instances of deception. As a

  result, the prosecutor’s comments had the potential to mislead the


                                      27
  jury from its duty to decide the charges against Carian based on the

  evidence before it. See Domingo-Gomez, 125 P.3d 1048-49; see also

  Hernandez, 829 P.2d at 396.

¶ 58   However, even though allowing these remarks was error, it

  was not plain. First, the prosecutor’s comments about

  “squandering his opportunity” and “wasting resources” were not

  flagrantly or glaringly improper, since they did not accuse Carian of

  committing any additional crime. See Cevallos-Acosta, 140 P.3d at

  122. The comments were also fleeting relative to the argument as a

  whole and in light of all the evidence the jury heard after opening

  statements. See People v. McMinn, 2013 COA 94, ¶ 60, ___ P.3d

  ___, ___.

¶ 59   Finally, the jury was expressly instructed that “[a]n opening

  statement is not evidence. Its purpose is to give you a framework to

  help you understand the evidence as it is presented.” Nothing in

  the record suggests that the jury did not follow the court’s

  instructions. See People v. McKeel, 246 P.3d 638, 641 (Colo. 2010)

  (juries are presumed to follow the instructions they receive from

  trial courts).




                                    28
¶ 60   Accordingly, we conclude that the prosecutor’s comments

  during opening statement did not constitute plain error.

                     2. Rebuttal Closing Argument

¶ 61   We next conclude that it was also improper for the prosecutor

  to say that the probation department “does not need to be spending

  their time investigating stuff like this.” As stated above, the

  prosecutor’s comments on the purpose of probation and Carian’s

  wasting of public resources were misstatements, since it is the duty

  of the probation department to monitor clients and ensure their

  compliance with the terms of their probation.

¶ 62   However, unlike during opening statement, Carian objected to

  these statements. As a result, Carian’s contention of misconduct

  during closing argument is preserved, and we review the court’s

  admission for harmless error. See Welsh, 176 P.3d at 788.

¶ 63   Despite Carian’s arguments to the contrary, we conclude that

  the court effectively sustained his objection when it admonished the

  prosecutor by saying, “Stay away from talking about sanctions.”

  Even though the court did not use the word “sustained,” it twice

  told the prosecutor to “stay away” from the line of argument that he

  was pursuing. The prosecutor in turn ended his argument after the


                                    29
  court’s second admonition. Thus, in context, we interpret the

  words “stay away” as effectively sustaining Carian’s objection. See,

  e.g., Peavy v. State, 766 So. 2d 1120, 1125 (Fla. Dist. Ct. App.

  2000) (finding that the district court’s response to defense counsel’s

  objection “caution[ing] [the prosecution] not to do that” was “the

  equivalent of sustaining the objection”).

¶ 64   The trial court’s admonition was sufficient to cure any

  potential prejudice to Carian. Accordingly, we discern no error and

  conclude that reversal of his conviction of attempt to influence a

  public servant is not warranted. People v. Rojas, 181 P.3d 1216,

  1224 (Colo. App. 2008); People v. Suazo, 87 P.3d 124, 128 (Colo.

  App. 2003).

                             VI. Conclusion

¶ 65   The judgment on Carian’s forgery conviction is vacated, and

  the judgment on his attempt to influence a public servant

  conviction is affirmed.

       JUDGE ROMÁN and JUDGE LICHTENSTEIN concur.




                                    30